DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022; September 20, 2021; August 6, 2021 and June 29, 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a seal system for coaxially aligned shafts having an input and output shaft coaxially aligned; a seal adapter support housing coupled to the output shaft; a seal positioned between an end of the input shaft and an end of the seal adapter support housing and the remaining structure of claims 1, 14 and 20.
The closest prior art is U.S. Publication No. 2019/0023410 to Speller that shows a synchronizer, however, it lacks a teaching of a seal adapter support that is coupled to an output shaft and a seal.  One having ordinary skill before the effective filing date of the subject invention would not modify the Speller reference to have the structure of the subject invention without the use of impermissible hindsight to rearrange the parts of the device to come up with a structure close to the subject invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,686,978 to Knoblach et al. teaches a seal and a bearing between two moving parts, but lacks a teaching of a seal adapter support.
U.S. Patent No. 4,040,312 to Tappan et al. is used to show bearings between moving parts.
Chinese Patent No. CN104235329 to Akaike et al. teaches a seal structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655